NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210270-U

                                   Order filed June 7, 2022
      ____________________________________________________________________________

                                                   IN THE

                                      APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      JOHN KRAFT and EDGAR COUNTY                      )       Appeal from the Circuit Court
      WATCHDOGS, INC.,                                 )       of the 21st Judicial Circuit,
                                                       )       Kankakee County, Illinois.
             Plaintiffs-Appellants,                    )
                                                       )       Appeal No. 3-21-0270
             v.                                        )       Circuit No. 19-CH-146
                                                       )
      CITY OF KANKAKEE,                                )       The Honorable
                                                       )       Adrienne W. Albrecht,
             Defendant-Appellee.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Justices Holdridge and McDade concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: (1) Trial court properly dismissed plaintiffs’ FOIA complaint as moot where
                  plaintiffs received all documents requested; (2) plaintiffs were not entitled to
                  attorney fees and costs where they did not prevail in FOIA action; and (3) civil
                  penalties were not appropriate where City’s denial of request did not violate FOIA.

¶2          Plaintiff John Kraft, on behalf of Edgar County Watchdogs, Inc., submitted a request for

     documents, pursuant to the Illinois Freedom of Information Act (FOIA), to defendant City of

     Kankakee, seeking “all sales tax sharing agreements/settlements” approved by the City Council.

     The City initially denied the request, stating that there were no such documents in its possession.
     Plaintiffs then filed a complaint against the City alleging that it violated FOIA. Before plaintiffs

     served the City with their complaint, the City provided plaintiffs with two signed agreements

     responsive to their FOIA request. A few months later, the City provided plaintiffs with three more

     documents responsive to their FOIA request. The City then filed a motion to dismiss plaintiffs’

     FOIA complaint, which the trial court granted. Plaintiffs appeal, arguing that the trial court erred

     in (1) dismissing their complaint, and (2) not ordering the City to pay attorney fees and civil

     penalties. We affirm.

¶3                                            BACKGROUND

¶4          On July 11, 2019, Kraft, on behalf of Edgar County Watchdogs, Inc., submitted a FOIA

     request to defendant City of Kankakee, seeking, in part: “Copy of all sales tax sharing

     agreements/settlements approved at a city council within the past 30 days.” On July 24, 2019, the

     City responded to the request by denying it and stating: “The City is not in possession of

     agreements that have been entered into by the City and any other party. *** The City has not

     entered into, nor it is in possession of, settlement agreements because all parties have not signed

     and executed such agreements.”

¶5          On August 1, 2019, plaintiffs filed a complaint in circuit court alleging that the City

     “willfully and intentionally violated FOIA” by improperly responding to its July 11, 2019 FOIA

     request. Plaintiffs requested an order requiring the City to produce the requested records, reimburse

     them for their attorney fees and costs, and pay civil penalties.

¶6          On September 11, 2019, the City received two signed sales tax sharing settlement

     agreements. The following day, the City sent plaintiffs a supplemental FOIA response, providing

     plaintiffs with the two signed agreements. On October 22, 2019, plaintiffs served their FOIA

     complaint on the City. On January 24, 2020, counsel for the City entered an appearance. On



                                                       2
       January 28, 2020, the City provided plaintiffs another supplemental FOIA response, tendering

       three more signed agreements to plaintiffs. With that response, plaintiffs were in receipt of all

       documents they sought in their July 11, 2019 FOIA request.

¶7             On April 8, 2020, the City filed a motion to dismiss plaintiffs’ complaint, pursuant to

       sections 2-615 and 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615, 2-619 (West

       2020)), asserting (1) plaintiffs’ FOIA claim was moot because the City had provided plaintiffs

       with all the documents they sought in their FOIA request; (2) the City properly denied plaintiffs’

       request when it was filed because the agreements were not yet executed; and (3) the City did not

       willfully and intentionally violate FOIA or act in bad faith in initially denying plaintiffs’ FOIA

       request.

¶8             On February 23, 2021, the trial court granted the City’s motion to dismiss, stating:

               “This court finds that concerning the settlement documents requested by Plaintiff,

               no such settlement agreements came into existence until they were executed by all

               parties, and the City did not violate the Freedom of Information Act by producing

               the settlement agreements shortly following the receipt of the executed copies of

               the agreements.”

       Plaintiffs filed a motion to reconsider, which the trial court denied.

¶9                                                 ANALYSIS

¶ 10           The City argues that plaintiffs’ FOIA complaint became moot when plaintiffs received all

       the documents they requested. Plaintiffs respond that (1) their FOIA complaint was not moot, and

       (2) the court should have ordered the City to pay attorney fees and civil penalties for violating

       FOIA.




                                                         3
¶ 11          A motion to dismiss under section 2-615 of the Code (735 ILCS 5/2-615 (West 2020))

       challenges the legal sufficiency of the complaint and is proper where the complaint fails to state a

       claim for which relief may be granted. Turner v. Joliet Police Department, 2019 IL App (3d)

       170819, ¶ 9. A section 2-619 (735 ILCS 5/2-619 (West 2020)) motion to dismiss admits the legal

       sufficiency of the complaint but asserts an affirmative matter that avoids or defeats the

       claim. Turner, 2019 IL App (3d) 170819, ¶ 9. We review dismissals under both sections de

       novo. Id.

¶ 12          Pursuant to FOIA, all records in the custody of a public body are presumed open to

       inspection or copying. Id. ¶ 10; 5 ILCS 140/1.2 (West 2020). When a public body denies a

       FOIA request, it must notify the requester in writing regarding its denial and provide the reasons

       for the denial. Id. § 140/9. A person denied access to inspect or copy a public record by a public

       body may file suit for injunctive or declaratory relief. Id. § 140/11(a). If an individual “prevails”

       in such a proceeding, “the court shall award such person reasonable attorney’s fees and costs.” Id.

       § 11(i). Additionally, “[i]f the court determines that a public body willfully and intentionally failed

       to comply with this Act, or otherwise acted in bad faith, the court shall also impose upon the public

       body a civil penalty of not less than $2,500 nor more than $5,000 for each occurrence.” Id. § 11(j).

¶ 13                                                I. Mootness

¶ 14          “A claim is moot when no actual controversy exists or events occur which make it

       impossible for a court to grant effectual relief.” Duncan Publishing, Inc. v. City of Chicago, 304

       Ill. App. 3d 778, 782 (1999). Once the plaintiffs have received what they sought, their action

       should be dismissed as moot. Id.; Turner, 2019 IL App (3d) 170819, ¶ 12. The mootness doctrine

       applies to FOIA claims once the requested records have been provided to the plaintiffs.

       See Turner, 2019 IL App (3d) 170819, ¶ 12; Roxana Community Unit School District No. 1 v.



                                                         4
       Environmental Protection Agency, 2013 IL App (4th) 120825, ¶ 42. We review de novo whether

       a case is moot. Turner, 2019 IL App (3d) 170819, ¶ 12.

¶ 15          Here, plaintiffs’ FOIA request sought “all sales tax sharing agreements/settlements”

       approved by the City Council. While the City initially denied that request because it had no signed

       agreements/settlements in its possession, the City eventually provided plaintiffs with “all sales tax

       sharing agreements/settlements” approved by the City Council and signed by all necessary parties.

       Once plaintiffs received all the documents they requested, the controversy ceased to exist. See

       Duncan Publishing, Inc., 304 Ill. App. 3d at 782; Turner, 2019 IL App (3d) 170819, ¶ 12. The

       City’s production of the documents made it unnecessary for the trial court to grant the relief

       requested by plaintiffs. See Roxana Community Unit School District No.1, 2013 IL App (4th)

       120825, ¶ 42; Turner, 2019 IL App (3d) 170819, ¶ 12. Thus, plaintiffs’ claim is moot, and the trial

       court properly dismissed it pursuant to section 2-619(a)(9) of the Code. See 735 ILCS 5/2-

       619(a)(9) (West 2020); Turner, 2019 IL App (3d) 170819, ¶ 13.

¶ 16                                          II. Fees and penalties

¶ 17          Plaintiffs contend that even if their FOIA complaint was moot, the court should have

       ordered the City to pay attorney fees and civil penalties. The City responds that plaintiffs were not

       entitled to attorney fees or civil penalties under FOIA.

¶ 18          Requests for attorney fees and civil penalties under FOIA survive even if the underlying

       FOIA claim is moot. Turner, 2019 IL App (3d) 170819, ¶ 17; Roxana Community School Unit

       School District No. 1 v. Environmental Protection Agency, 2013 IL App (4th) 120825, ¶ 42.

       Therefore, we address plaintiffs’ claims for attorney fees and civil penalties.

¶ 19                                            A. Attorney Fees




                                                        5
¶ 20          Section 11(i) of FOIA provides that if a requester “prevails in a proceeding under this

       Section, the court shall award such person reasonable attorney’s fees and costs.” 5 ILCS 140/11(i)

       (West 2020). A plaintiff who does not prevail on a FOIA claim is not entitled to attorney fees and

       costs. See id.; Timpone v. Illinois Student Assistance Comm’n, 2019 IL App (1st) 181115, ¶ 42;

       Garlick v. Bloomingdale Township, 2018 IL App (2d) 171013, ¶ 40. For a party to be entitled to

       attorney fees and costs under FOIA, “nothing less than court-ordered relief” is required. Rock River

       Times v. Rockford Public School District 205, 2012 IL App (2d) 110879, ¶ 40. Where the public

       body releases the requested documents before the court orders it to do so, attorney fees and costs

       cannot be recovered by the plaintiff. See id.

¶ 21          Here, the City provided all the requested documents to plaintiffs by January 28, 2020,

       without a court order requiring it to do so. Under these circumstances, plaintiffs did not prevail in

       their FOIA action and, therefore, were not entitled to attorney fees and costs. See id.; 5 ILCS

       140/11(i) (West 2020); Timpone, 2019 IL App (1st) 181115, ¶ 42; Garlick, 2018 IL App (2d)

       171013, ¶ 40.

¶ 22                                            B. Civil Penalties

¶ 23          Under section 11(j) of FOIA (5 ILCS 5/11(j) (West 2020)), plaintiffs are entitled to civil

       penalties if they can show a public body willfully, intentionally and in bad faith failed to comply

       with FOIA. Williams v. Bruscato, 2021 IL App (2d) 190971, ¶ 14. “[T]o warrant the imposition of

       a civil penalty under section 11(j), the public body not only must have intentionally failed to

       comply with the FOIA but must have done so deliberately, by design, and with a dishonest

       purpose.” Williams, 2021 IL App (2d) 190971, ¶ 15.

¶ 24          Whether a public body willfully, intentionally and in bad faith failed to comply with FOIA

       is reviewed under the manifest-weight-of-the-evidence standard. Rock River Times, 2012 IL App


                                                        6
       (2d) 110879, ¶ 48. A trial court’s decision is against the manifest weight of the evidence “only

       when an opposite conclusion is apparent or when findings appear to be unreasonable, arbitrary, or

       not based on evidence.” Judgment Services Corp. v. Sullivan, 321 Ill. App. 3d 151, 154 (2001).

¶ 25          A plaintiff cannot maintain a cause of action under FOIA where the records sought did not

       exist at the time of the FOIA request. See Walker v. Bruscato, 2019 IL App (2d) 170775, ¶ 45. The

       nonexistence of requested documents is a cognizable defense to a FOIA complaint. Bocock v. Will

       County Sheriff, 2018 IL App (3d) 170330, ¶ 52. Additionally, a public body does not violate FOIA

       by failing to produce documents in its possession that do not fit within the parameters of the

       documents specified in the FOIA request. See Harwood v. McDonough, 334 Ill. App. 3d 242, 249-

       50 (2003) (plaintiff’s FOIA request for “invoices” concerning the cost of a specified report

       required Department of Commerce and Community Affairs to produce only “invoices”, not all

       documents, including unsigned contracts, in its possession related to the cost of the report).

¶ 26          An “agreement” is “a contract duly executed and legally binding on the parties making it.”

       The Oxford English Dictionary, Vol. 1, 191 (1989); see also Webster’s Third New International

       Dictionary 43 (1976) (defining “agreement” as “a contract duly executed and legally binding on

       the parties entering into it”). Where the parties intend that an agreement not be final until it is

       reduced to writing and executed, no final agreement exists until a written agreement has been

       signed by all parties. Quake Construction, Inc. v. American Airlines, Inc., 141 Ill. 2d 281, 288

       (1990) (quoting Baltimore & Ohio Southwestern R.R. Co. v. People ex rel. Allen, 195 Ill. 423

       (1902)). This is true even if the parties have agreed on all terms of the contract. Id.

¶ 27          Here, plaintiffs requested copies “of all sales tax sharing agreements/settlements approved

       at a city council within the past 30 days.” The City denied the request stating that it was in

       possession of no such documents because “all parties have not signed and executed such


                                                         7
       agreements.” This response was reasonable based on plaintiffs’ request. Plaintiffs did not seek “all

       documents related to potential or contemplated sharing agreements/settlements” but sought only

       “agreements/settlements” themselves. The City reasonably construed the term “agreement” to

       mean only final documents signed by all parties. See Quake Construction, Inc., 141 Ill. 2d at 288;

       The Oxford English Dictionary, Vol. 1, 191; Third New International Dictionary, 43. The City did

       not possess any duly executed agreements/settlements at the time of plaintiffs’ FOIA request;

       therefore, the City did not violate FOIA. See Harword, 344 Ill. App. 3d at 249-50.

¶ 28           Civil penalties under FOIA are available only when a public body willfully, intentionally

       and in bad faith fails to comply with FOIA. See 5 ILCS 140/11(j) (West 2020); Williams, 2021 IL

       App (2d) 190971, ¶ 14. Here, the City complied with FOIA. Thus, plaintiffs were not entitled to

       civil penalties.

                                                CONCLUSION

¶ 29           The judgment of the circuit court of Kankakee County is affirmed.

¶ 30           Affirmed.




                                                        8